Title: Draft of a Declaration on the British Treatment of Ethan Allen, [2 January 1776]
From: Continental Congress
To: Howe, William


                    
                        To Majr. Genl. Howe &c.
                        [2 January 1776]
                    
                    A Declaration by the Representatives of the United colonies in Congress.
                    When necessity compelled us to take arms against Great Britain in defence of our just rights, we thought it a circumstance of comfort that our enemy was brave and civilized. It is the happiness of modern times that the evils of necessary war are softened by refinement of manners and sentiment, and that an enemy is an object of vengeance, in arms and in the feild only. It is with pain we hear that Mr. Allen and others taken with him while fighting bravely in their country’s cause, are sent to Britain in irons, to be punished for pretended treasons; treasons created by one of those very laws whose obligation we deny, and mean to contest by the sword. This question will not be decided by reeking vengeance on a few helpless captives, but by atchieving success in the fields of war, and gathering there those laurels which grow for the superior brave. In this light we view the object between us; in this line we have hitherto conducted ourselves for it’s attainment. To those who, bearing your arms, have fallen into our hands, we have afforded every comfort for which captivity and misfortune called. Enlargement and comfortable subsistence have been extended to officers and men; and their restraint is a restraint of honor only. Should you think proper in these days to revive antient barbarism, and again disgrace our nature with the practice of human sacrifice, the fortune of war has put into our power subjects for multiplied retaliation. To them, to you, and to the world we declare they shall not be wretched, unless their imprudence or your example shall oblige us to make them so; but we declare also that their lives shall teach our enemies to respect the rights of nations. We have ordered Brigadier General Prescot to be bound in irons, and confined in close jail, there to experience corresponding miseries with those which shall be inflicted on Mr. Allen. His life shall answer for that of Allen, and the lives of as many others for those of the brave men captivated with him. We deplore the event which shall oblige us to shed blood for blood, and shall resort to retaliation but as the means of stopping the progress of butchery. It is a duty we owe to those engaged in the cause of their country, to assure them that if any unlucky circumstance, baffling the efforts of their bravery, shall put them in the power of  their enemies, we will use the pledges in our hands to warrant their lives from sacrifice.
                